

Equity Transfer Agreement on
30% Equity of Zhuolu Dadi Gas Co. Ltd.



This Agreement is entered by and between the Transferor, the Transferee and the
Related Party of Transferor in  Beijing  on the day of ________________.


Transferor:
Beijing Fengyin Xianghe Scientific Technology Co., Ltd.


Transferee:
China New Energy Investment Co.,Ltd
Authorized Representative:
ID No.:


Related Party of Transferor:
Tang Zhixiang (ID No.110227195610211817)


 (The Transferor, the Transferee and the Related Party of Transferor shall
hereinafter be referred to individually as the "Party" and collectively as the
"Parties".)


Target Company:


Zhuolu Dadi Gas Co. Ltd., (hereinafter referred to as “Zhuolu Company” or the
“Target Company”), a limited company established and existing under the laws of
China, with its registered address at Zhuolu County, Zhangjiakou, Hebei
Province, with its legal representative of Tang Zhixiang.

 
1

--------------------------------------------------------------------------------

 


Whereas:
1)
The shareholding structure of the Target Company is as follows:
Name
 
Percentage of Equity
Holding
 
Transferee
    70 %       30 %
Total
    100 %



2)
The Related Party of Transferor is the actual controller of the Transferor;

3)
The Transferee may purchase 30% equity of the Target Company from the Transferor
upon its option granted by the Transferor of acquiring such equity; and

4)
The Transferor agrees to transfer 30% equity of the Target Company held by it to
the Transferee upon the exercise the Transferee’s option of acquiring such
equity.



Pursuant to the Company Law of the People's Republic of China and Contract Law
of the People's Republic of China and other applicable laws and regulations the
Transferor, the Transferee and the Related Party of Transferor, after friendly
consultations, conclude this Agreement regarding the equity transfer as follows:


1. Transferred Equity
1.1
The Transferee agrees to purchase the 30% equity interest of the Target Company
from the Transferor.

1.2
The Transferor agrees to sell 30% equity interest of the Target Company held by
it to the Transferee after the execution of this Agreement.


 
2

--------------------------------------------------------------------------------

 

1.3
After the completion of registration in AIC for this equity transfer of equity
the Transferee will enjoy the shareholder's rights, and undertake obligations
and responsibilities of shareholder in accordance with applicable China laws and
the provisions of the Articles of Association of the Target Company.



2.
Preconditions of Transfer of Equity

2.1
The Parties agree that the following conditions shall be satisfied prior to the
performance of respective obligations of the Transferor and the Transferee to
effect the sale and purchase of the Transferred Equity and the Completion:

 
(1)
that all necessary permissions, instructions, consents, licenses, approval or
authorization of any governmental authority, bureau, agency or other body
required in connection with the legality, validity or enforceability of the sale
and purchase of the Transferred Equity have been obtained or made;

 
(2)
that all necessary procedures, formalities and steps and regulatory requirements
relating to the sale and purchase of the Transferred Equity have been completed
or complied with (including but not limited to, approval for the transfer of
equity of local authority of MOC have been obtained and the corresponding
alteration of AIC have been completed);



3.
Consideration and Payment Schedule

3.1
Both the Transferor and the Transferee agree that the consideration of 30%
equity of the Target Company (hereinafter referred to as the "Consideration")
shall be RMB 65,000,000.00 (including tax). In any cases, the amount of the
Consideration will not be adjusted. But if any party breaches this Agreement,
the breaching party shall take the corresponding liabilities of breach.


 
3

--------------------------------------------------------------------------------

 

3.1.1
The Consideration shall be paid in Renminbi or equivalent US Dollars (the
exchange rate between RMB and USD shall be the rate upon the payment) in one
installment.

3.2
Payment



The Parties agree that the Consideration shall be paid according to the
following Payment Schedule:
3.2.1
The precondition of payment is that all conditions set forth in Section 2.1 are
satisfied.

3.2.2
The Transferor shall submit original certificates or documents on satisfaction
of above conditions after obtained. After the Transferee has received all the
certificates and documents, the Transferee shall issue a written confirmation
immediately. The day on which such written confirmation is issued is the
satisfaction day of such payment precondition. Notwithstanding aforesaid, the
Transferee shall issue the written confirmation when such certificates and
documents submitted by the Transferor are true, necessary and
sufficient.  Above-mentioned payment precondition shall be satisfied or
fulfilled within 30 days after the day the Transferee sending a writing notice
of exercise option to the Transferor.



3.3
The Transferee agrees that, except as otherwise provided in this Agreement, when
making the payment of the consideration to the Transferor, the Transferee will
make the payment to the bank account instructed by the Transferor. The
Transferor agrees that, such payment following the Transferor’s payment
instruction shall be considered as the payment to the Transferor.


 
4

--------------------------------------------------------------------------------

 


4.
Completion of the Transfer



The Parties agree that the satisfaction day of the payment precondition set
forth in Article 3.2 is the Completion Day of the Transfer.


5.
Undertakings and Warranties

5.1
Both the Transferor and the Related Party of Transferor jointly and severally
undertake and warrant that:

5.1.1
The Transferor legally owns 30% of the equity of the Target Company. Should any
third Party claim any ownership or other interest in the aforesaid equity, the
Transferor shall assume full responsibility and shall be liable to compensate
the Transferee for any loss incurred hereof.

5.1.2
The Transferred Equity shall not subject to any restriction under any laws and
agreements beyond the ones stipulated expressly in this Agreement. Should any
third Party produce effective evidence that the transfer by the Transferor is
subject to any restriction under any laws and agreements, the Transferor shall
assume full responsibility and shall be liable to compensate the Transferee for
any loss incurred hereof.

5.1.3
Upon the performance of this Agreement, the Transferred Equity purchased by the
Transferee and its subsidiary rights and interests or those to be generated from
the equity are free of any rights and interests of any third Party.

5.1.4
The above-mentioned undertakings and warranties are made as of the Completion
Day of the Transfer and shall survive after the Completion Day of the Transfer.

5.2
The Transferee undertakes and warrants that:

5.2.1
The Transferee is a legal entity established and legally existing under the laws
of P.R.C..


 
5

--------------------------------------------------------------------------------

 

5.2.2
The Transferee will negotiate with the Transferor on matters concerning equity
transfer not mentioned herein in accordance with PRC laws and regulations and
relevant policies.

5.2.3
The Transferee shall be responsible for the above mentioned undertakings and
warranties. If the Transferor have fulfilled its obligations under the
Agreement, the Transferee shall also bear relevant obligations and pay
Consideration to the Transferor as stipulated in this Agreement.



6.
Liability for breach of the Agreement

6.1
The Parties mutually agree that, unless otherwise provided under this Agreement,
if a Party is in material breach of this Agreement ("breaching Party"), then the
other Party (“observant Party”) has the right to terminate this Agreement
according to the Contract Law of People's Republic of China and applicable
judicatory interpretations and claims damages arising from the breach.

6.2
The Parties confirm simultaneously that, unless otherwise provided in this
Agreement, if a Party is in breach of their undertakings, warranties and facts
stated in the Section 5 under the Agreement, the observant Party has the right
to terminate this Agreement and claim damages arising from the breach.

6.3
Unless this Agreement is otherwise provided, if the Transferor have performed
all the provisions of this Agreement strictly; however the Transferee
unilaterally terminates by violating this Agreement, the Transferee shall
compensate the Transferor for their direct damages rising hereby.

 
 
6

--------------------------------------------------------------------------------

 

7.
Termination of this Agreement

The Parties mutually agree that unless otherwise provided in this Agreement,
this Agreement shall be terminated only under following situations:
7.1
This Agreement shall be terminated upon the consent of the Parties;

7.2
Transferee is entitle to terminate this Agreement at its own discretion under
any of the following situations:

7.2.1
Transferee is unable to complete the transaction due to relevant policies and
rules of the State;

7.2.2
Necessary governmental approvals are unable to obtain for this transaction (if
necessary)；

7.2.3
Transferee discovers that there are material defects of the Transferred Equity
or Transferor are unable to transfer the Targets of this transaction;

7.3
Transferor is entitle to terminate this Agreement at its own discretion under
any of the following situations:

7.3.1
On conditions that there is no freeze, distrain, pledge, mortgage, or other
right limitations against the Transferred Equity, Transferor is unable to
complete the transaction due to relevant policies and rules of the State;

7.3.2
Necessary governmental approvals are unable to obtain for this transaction (if
necessary).



8.
Assignment of this Agreement

Both the Transferor and the Related Party of Transferor jointly and severally
agrees that, Transferee is entitled to transfer its entire or partial rights
and/or obligations to any third party designated by Transferee who is affiliated
with Transferee without the consent of the Transferor and the Related Party of
the Transferor for such transfer, but the Transferee will notify. Both the
Transferor and the Related Party of Transferor jointly and severally further
agrees that, such third Transferee aforesaid may be person, legal entity or
other economic organizations. Transferee has the right to designate one natural
person, legal entity or other economic organization or two or more natural
persons, legal entities or other economic organizations as such third Transferee
its own discretion.

 
7

--------------------------------------------------------------------------------

 


9.
Tax Issues

9.1
Unless otherwise provided under this Agreement, Transferee and Transferor shall
bear relevant payable taxes and expenses in connection with the performance of
this Agreement and this transaction respectively. If required by law, Transferee
will withhold and remit tax when making payment (if any).



10.
The Related Party of the Transferor undertakes that all the liabilities which
shall be performed by the Transferor set forth in this Agreement shall be
applicable to the Related Party of the Transferor as well. Further more, the
Related Party of the Transferor will take joint guarantee liability for the
liabilities which shall be performed by the Transferor set forth in this
Agreement.



11.
Force Majeure

Any delay in the performance of any of the duties or obligations of either party
shall not be considered a breach of this Agreement, and the time required for
performance shall be extended for a period equal to the period of such delay, if
such delay has been caused by or is the result of acts of God; acts of public
enemy; insurrections; riots; injunctions; embargoes; labor disputes, including
strikes, lockouts, job actions, or boycotts; fires; explosions; earthquakes;
floods; shortages of energy; governmental prohibition or restriction; or other
unforeseeable causes beyond the reasonable control and without the fault or
negligence of the party so affected.  The party so affected shall immediately
notify the other party of such inability and of the period for which such
inability is expected to continue.  The party giving such notice of a force
majeure event, shall be excused from the performance, or the punctual
performance, of such obligations, as the case may be, from the date of such
notice, up to a maximum of nine (9) calendar months, after which time the party
who is not able to perform, may terminate this Agreement.  To the extent
possible, each party shall use reasonable efforts to minimize the duration of
any force majeure.

 
8

--------------------------------------------------------------------------------

 


12.
Confidentiality



Either Party of this Agreement shall not disclose any information related to
this Agreement to any person, entity or company during the term of the Agreement
or five years after the expiration of the Agreement, no matter the person,
entity or company has a competitive relationship with the other Party or not,
except following circumstances:
(1)Such disclosure is made in accordance with the governing laws or requested by
the competent government, justice authority;
(2)The information has been publicized and such publicizing is not a result of
any breach or violation of a contract, agreement or other binding documents;
(3)The Party of such disclosure has already obtained such Information without
any confidentiality limitation from other parties when it receives the
Information from the other Party；
(4)Disclose to the employees, directors, management, consult, CPA, agent and
representative of any party, or its affiliates and the employees, directors,
management, consultant, accounts, agent and representative of such affiliates.

 
9

--------------------------------------------------------------------------------

 

In case any Party is in breach of the provision of the confidentiality and
causes the other Party suffering from economic damages and losses, the breaching
Party shall assume relevant liabilities of such breach to the other Party. But
the information disclosed pursuant to the applicable law or compulsory
requirements of the court or any other authorities will not be applied.


13.
Notices

13.1
Any and all notices shall be delivered in writing, including by facsimile,
letter, courier service delivered letter, and notices shall be deemed to have
been delivered at the 7th days after the written notice delivered. The notifying
date of unwritten notice (telephone or email, etc) shall be the date of written
confirmation of the receiver.

13.2
Either Party may change its particulars for receipt of notices by notice given
to the other Party within 3 days after such change. If the Party fails to notice
the other party its changes on its particulars for receipt of notices, it shall
take all legal liability for all results rising hereof.

 
If to the Transferor, notices shall be delivered as follows:
 
Addressee:                          Position:                         
 
Address:                          Post Code:                         
 
Facsimile:                         
Email:                                              
 
If to the Transferee, notices shall be delivered as follows:
 
Addressee:                          Position:                         
 
Address:                          Post Code:                        
 
Facsimile:                          Email:
                                            

 
10

--------------------------------------------------------------------------------

 
 
If to the Related Party of the Transferor, notices shall be delivered as
follows:
 
Addressee:                          Position:                         
 
Address:                          Post Code:                         
 
Facsimile:                          Email:
                                             


13.3
All notices and relevant expenses under this Agreement shall be processed by
either Party respectively in accordance with laws and regulations at their own
cost.



14.
Governing Law

The formation, validity, interpretation and/or performance of this Agreement
shall be governed by PRC LAWS.


15.
Settlement of Dispute



Any disputes arising from or in connection with this Agreement shall be settled
through friendly negotiation among the Parties. If the dispute cannot be
resolved by negotiation, then any Party may submit the dispute to China
International Economic and Trade Arbitration Committee located in Beijing for
arbitration according to and regulations in effect at the time of applying for
arbitration. The arbitration award shall be final and binding on all parties.

 
11

--------------------------------------------------------------------------------

 


16.
Severability

Any provision of the Agreement shall be deemed as severable. If any provision of
the Agreement is invalid, it shall not affect the validity of the rest of the
provisions of this Agreement.


17.
Non-waiver

Either Party's failure to insist the other Party on the performance of any
provision of the Agreement at any time shall not be deemed to waive such
provision or waive the right to request the other Party on execution of such
provision in future.


18.
Transcript

The formal text of the Agreement shall be written in CHINESE. Any provision of
such Agreement shall be interpreted under the usual meaning of the words in the
Chinese version.


19.
Title and Subtitles

All tile and subtitles of the Agreement are in the convenience of the reference
only and shall not limit or affect any provision provided in the Agreement.


20.
Entire agreement

20.1
Entire Agreement of this transaction include this Agreement, General Framework
Agreement for Corporation, Exclusive Option Agreement, as well as all ancillary
agreements to each related to the subject of this Agreement and supersedes any
and all previous written or oral agreements and/or memorandums concluded by any
consultation relating to the subject of this agreement. Unless this agreement is
otherwise provided expressly, any other condition, definition, guarantee or
statement related to the subject of this agreement shall not be binding on the
Parties.


 
12

--------------------------------------------------------------------------------

 

20.2
Any correction, amendment, replacing or modification of this Agreement shall be
made in writing and shall be ascertained that it is relevant to the Agreement
and shall be signed by the representatives or designated person(s) of the
Parties of the Agreement.

20.3
Both the Transferor and the Transferee mutually agree that in the convenience of
processing the procedure of the alteration registration related to the equity
transfer hereof with the local industry and commercial bureau, both parties may
enter into a simpler equity transfer agreement. The content of such simple
equity transfer agreement shall not be controversial with this Agreement hereof.
In case of any controversy, this Agreement shall prevail.



21.
This Agreement is formed upon the execution of the Parties and shall become into
effective subject to all following conditions are satisfied:

21.1
The Transferee send a writing notice of exercise option of acquiring the
remaining equity of the Target Company to the Transferor within 30 days after
the second installment for the transaction of 70% equity transfer of the Target
Company;

21.2
This Agreement has been approved by the government.



22.
This Agreement is executed in [4] counterparts. Each Transferor holds [1], the
Transferee holds [1] and the Related Party of the Transferor holds [1].

 
(This page is blank below)

 
13

--------------------------------------------------------------------------------

 
 
Signature Page


Transferor:
Beijing Fengyin Xianghe Scientific Technology Co., Ltd.

 
Authorized Representative:



Transferee:
China New Energy Investment Co.,Ltd



Authorized Representative:


Related Party of Transferor:
Tang Zhixiang (Singature):


Date:


 
14

--------------------------------------------------------------------------------

 